DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Amendment filed on 02/09/2022.

Examiner's Statement of reason for Allowance

Claims 30-32 and 41-50 renumbered as 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a user equipment, comprising processing circuitry configured to: receive, from a network side device, first data information, second data information, first control information with respect to the first data information, and second control information with respect to the second data information, wherein the first data information comprises the second control information, and the second data information comprises the first control information; and decode information received from the network side device to obtain the first data information and the second data information..
The closest prior art, as previously recited, Li et al. (US 2015/0326354 A1), Lee et al. (US 2018/0279304 A1), Nammi et al. (US 2019/0260547 A1), are also generally directed to various aspects of a first signaling .  However, none of Li, Lee, Nammi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claim 30.  For example, none of the cited prior art teaches or suggest the steps of : receive, from a network side device, first data information, second data information, first control information with respect to the first data information, and second control information with respect to the second data information, wherein the first data information comprises the second control information, and the second data information comprises the first control information.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478